F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           APR 30 1999
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    ELMO LOUISE THOMPSON,

                Plaintiff-Appellant,

    v.                                                    No. 98-5108
                                                    (D.C. No. 96-CV-874-E)
    KENNETH S. APFEL, Commissioner,                       (N.D. Okla.)
    Social Security Administration,

                Defendant-Appellee.




                             ORDER AND JUDGMENT          *




Before BRORBY , EBEL , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Claimant Elmo L. Thompson appeals from the       district court’s order

affirming the decision of the Commissioner of Social Security denying her

applications for disability and supplemental security income benefits. Agency

regulations establish a five-step sequential analysis to evaluate disability claims.

See Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir. 1988) (describing five

steps in detail). Here, the administrative law judge (ALJ) reached step five of the

analysis, relying on the Medical-Vocational Guidelines (the “Grids”) to determine

that claimant was disabled as of her 55th birthday, but not before that date.

      Claimant filed suit in district court; the court affirmed the agency’s denial

of benefits. Our jurisdiction over this appeal arises under 28 U.S.C. § 1291. Our

review of the agency’s decision is limited to determining whether the decision is

supported by substantial evidence in the record as a whole and whether the correct

legal standards were applied.   See Castellano v. Secretary of Health & Human

Servs. , 26 F.3d 1027, 1028 (10th Cir. 1994).

      On appeal, claimant contends that the ALJ should have concluded that she

was disabled before her 55th birthday. She argues that: 1) the ALJ improperly

relied on the Grids in the presence of evidence supporting her allegations of a

severe mental impairment; 2) the ALJ’s analysis of her allegations of pain and his

credibility determination were improper because not supported by the record or




                                          -2-
based on an incomplete record; and 3) the agency failed to meet its burden at step

five to demonstrate that claimant could perform a full range of light work.

       After careful review of the record on appeal and consideration of

claimant’s arguments in light of the applicable legal standards, we conclude that

substantial evidence supports the agency’s decision and that the ALJ applied the

correct legal standards. Further, we conclude the       district court correctly decided

this case. Therefore, for substantially the same reasons set forth in the     district

court’s order, dated April 20, 1998, the judgment of the United States District

Court for the Northern District of Oklahoma is AFFIRMED.



                                                         Entered for the Court



                                                         David M. Ebel
                                                         Circuit Judge




                                             -3-